By previous decision and order of this court, both dated February 14, 1972 [38 A D 2d 842], on this appeal from an order of the Supreme Court, Kings County, dated April 30, 1971, this case was remitted to the Special Term for formulation of findings of fact essential to its decision and the appeal has been held in abeyance in the interim (K Enterprises v. 184 Sackman Realty Corp., 38 A D 2d 842). A hearing was thereafter held at the Special Term, which then ruled, by decision dated April 27, 1972, that the order appealed from was entered on consent and that findings of fact were not and are not necessary. Order dated April 30, 1971 affirmed, with costs. No opinion. Hopkins, Acting P. J., Latham, Christ, Brennan and Benjamin, JJ., concur.